—Order, Family Court, New York County (Mary Bednar, J.), entered May 19, 1993, which denied respondent’s motion to vacate his default at the dispositional hearing, unanimously affirmed, without costs.
Family Court properly exercised its discretion in denying the respondent father’s motion to vacate his default in appearing at the dispositional phase of these proceedings. Respon*122dent’s conclusory allegation that he was undergoing counseling does not constitute a meritorious defense as the termination of respondent father’s parental rights was in the best interests of the child (see, Matter of "Male" Jones, 128 AD2d 403; compare. Matter of Patrick L. McC., 179 AD2d 220). Concur—Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.